Citation Nr: 0034009	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-08 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of an 
eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1998 and July 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  In the former rating 
action, the RO denied, as not well grounded, the veteran's 
claim of entitlement to service connection for PTSD.  In the 
latter rating action, the RO denied the veteran's application 
to reopen a claim of service connection for an eye injury.  
The veteran perfected timely appeals of both of these 
determinations to the Board.

The Board observes that, in several statements, the veteran 
requested that he be afforded the opportunity to testify at a 
hearing conducted before a Member of the Board at the local 
VA office.  In July 1999, however, the veteran indicated that 
he wished to testify instead at a Board hearing held in 
Washington, DC.  In an October 2000 letter, the Board 
notified him that the hearing was scheduled to take place in 
February 2001; however, in a signed, November 2000 statement, 
the veteran withdrew his hearing request.  In light of that 
action, in December 2000, his representative submitted 
written argument in support of these claims.  Accordingly, 
the Board finds that the veteran's request for a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.704(e) 
(2000).



REMAND

The Board has carefully reviewed the claims file and 
unfortunately finds that, for the reasons set forth below, 
both of the veteran's claims must be remanded for additional 
development and adjudication.

With respect to the veteran's claim of service connection for 
PTSD, as noted in the introduction, the RO denied entitlement 
to this benefit on the basis that the his claim was not well 
grounded.  The requirement that a veteran submit a well-
grounded claim in order to trigger VA's duty to assist, 
however, has been repealed.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Further, the Board observes that the veteran maintains that 
his PTSD is attributable to an in-service personal assault.  
To date, however, the RO has not complied with the special 
procedures for developing and adjudicating claims for service 
connection for PTSD based on a personal assault, which are 
contained in VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 
 5.14.  On remand, this must be accomplished.  See Patton v. 
West, 12 Vet. App. 272 (1999).

In addition, during the prosecution of this appeal, the 
veteran has also indicated that, since March 1998, he had 
received VA treatment for this disability; to date, these 
records have not been associated with the claims folder.  
Indeed, at his January 1999 hearing, he reported that he has 
been diagnosed and treated for this disability at the 
Hampton, Virginia, VA Medical Center since 1983; however, 
only VA medical records, dated from January 1984 to January 
1985, have been associated with the claims folder.  This is 
significant because records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The record also shows that the veteran has received 
significant private medical care for his psychiatric problems 
and that much of these treatment records have not been 
associated with the claims folder.  Moreover, at his January 
1999 personal hearing, the veteran reported that he was 
receiving disability benefits from the Social Security 
Administration (SSA).  Thus, on remand, the RO must obtain 
all outstanding VA, private and SSA medical records because 
they might contain diagnostic impressions and other 
conclusions that might be determinative in the disposition of 
this claim.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).

Further, the veteran has reported that he was hospitalized 
during service for treatment of psychiatric problems at a 
service facility located at Parris Island, South Carolina.  
The service medical records currently associated with the 
claims folder, however, contain only a June 1977 entry 
reflecting that the veteran was evaluated at that facility, 
i.e., no reports of the veteran's in-service hospitalization 
are of record.  On remand, the RO also must attempt to 
associate any outstanding in-service hospitalization records 
with the claims folder.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).  

Thereafter, in light of the recently enacted law, the 
veteran's statements and the medical evidence of record, the 
Board concludes that this claim must also be remanded to 
afford the veteran a VA psychiatric examination, in which the 
examiner offers an opinion, subsequent to his or her review 
of the record, as to whether it is at least as likely as not 
that the veteran has PTSD that is related to his military 
service.  See Pond v. West, 12 Vet. App. 341, 346 (1999).

With respect to the veteran's application to reopen a claim 
of service connection for residuals of an eye injury, the 
Board concludes that the matter must be remanded as well.  In 
doing so, the Board notes that, because one the veteran's 
reported stressors is the same incident from which he 
maintains he suffers from chronic eye problems, the two 
issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Indeed, the evidence 
received in the development of the PTSD claim may well bear 
on this claim; this is especially true because the veteran 
reports that the outstanding VA medical records will reflect 
treatment for this disability.  Thus a Board decision on this 
claim at this point would be premature.  

Finally, a review of the claims folder shows that, in April 
1985, the veteran filed a claim of service connection for "a 
mental condition."  In an October 1985 rating action, the RO 
denied service connection for "acute schizophrenia," and in 
a letter dated the following month, informed him that his 
claim for service connection for a nervous disorder had been 
denied.  In August 1987, the veteran filed a statement 
expressing disagreement with the October 1985 determination.  
In an October 1987 letter, the RO advised the veteran that 
his Notice of Disagreement (NOD) was not timely.  Later that 
same month, however, the veteran filed another statement 
challenging the August 1985 determination, which the RO 
interpreted as an informal application to reopen his claim.  
Thereafter, in a December 1987 letter, the RO notified him 
that he needed to submit new and material evidence to reopen 
his claim, and explained that, as a result, it had no choice 
but to deny his claim.  In response, the veteran filed a 
statement at the RO in January 1988 in which he took issue 
with the December 1987 determination.  The Board accepts the 
January 1988 statement as an NOD pursuant to 38 C.F.R. 
§ 20.201 (2000); however, the RO has not issued him a 
Statement of the Case (SOC) with respect to this claim.  
Under these circumstances, the Board must remand this claim 
to the RO for the issuance of that SOC.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 
Vet. App. 433, 436 (1997).  Interestingly, the Board observes 
that in February 1999 statement, submitted in connection with 
his PTSD claim, the veteran indicated that he had filed a 
claim for psychiatric disability in 1987.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC) and the Marine Corps to obtain any 
service medical and/or hospitalization 
records not already associated with the 
claims folder.  This should specifically 
include any records of care from a 
service medical facility located at 
Parris Island, South Carolina.  If no 
such records are available, the NPRC and 
the Army should indicate that and that 
fact should clearly be documented in the 
claims file.

2.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for psychiatric problems from 
any facility or source identified by the 
veteran.  This should specifically 
include any outstanding records of the 
veteran's pertinent treatment at the 
Hampton, Virginia, VA Medical Center; 
from Dr. Estrellita B. Noble, or any 
other examiner at the Hampton-Newport 
News Community Services Board; and from 
the Hampton Mental Health Center.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that served as the basis 
for any such decision(s).  All attempts 
to fulfill this development must be 
documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran informed in 
writing.

4.  The RO must issue the veteran an SOC 
with respect to his claim for service 
connection for schizophrenia, to include 
notification of the need to timely file a 
substantive appeal to perfect his appeal 
on this issue.

5.  The RO should comply with the special 
procedures established in VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III,  5.14 for 
claims of service connection for PTSD 
predicated on in-service assaults.

6.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine whether it is at least as 
likely as not that he has PTSD due to an 
in-service stressor.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should explain how the diagnostic 
criteria of the DSM-IV are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be 
established. It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted. The 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

7.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The veteran's claim of 
service connection for PTSD must be 
readjudicated on a de novo basis.  The RO 
must also readjudicate his application to 
reopen a claim of service connection for 
residuals of an eye injury.  If any 
benefits sought on appeal remain denied, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


